--------------------------------------------------------------------------------


BLUESTAR HEALTH, INC.
CONVERTIBLE PROMISSORY NOTE
 
$150,000.00
February 13, 2006



FOR VALUE RECEIVED, Bluestar Health, Inc., a Colorado corporation, its assigns
and successors (the “Company”), hereby promises to pay to the order of Alfred
Oglesby, an individual, or his assigns (the “Holder”), in immediately available
funds, the total principal sum of One Hundred Fifty Thousand Dollars
($150,000.00). The principal hereof and any unpaid accrued interest thereon
shall be due and payable on or before 5:00 p.m., Mountain Standard Time, on
February 13, 2007 (the “Maturity Date”) (unless such payment date is accelerated
as provided in Section 9 hereof). The Holder shall have the right to elect to
receive payment of the outstanding principal amount and any unpaid accrued
interest thereon in one of the following ways: (i) payment in full on the
Maturity Date, or (ii) 12 monthly payments beginning on the Maturity Date.
Payment of all amounts due hereunder shall be made at the address of the Holder
provided for in Section 10 hereof. Interest shall accrue at the rate of ten
percent (10%) per annum on this Note from the date hereof and shall continue to
accrue until all unpaid principal and interest is paid in full.


1.    HISTORY OF THE LOAN. This Note is being delivered to Holder as
consideration for amounts owed by the Company to the Holder for advances
previously made to the Company by the Holder.


2.    PREPAYMENT. The Company may, at its option, at any time and from time to
time, prepay all or any part of the principal balance of this Note, without
penalty or premium, provided that concurrently with each such prepayment the
Company shall pay accrued interest on the principal, if any, so prepaid to the
date of such prepayment.


3.    CONVERSION. The Holder is entitled, at his option, at any time beginning
on the date hereof, and in whole or in part, to convert the outstanding
principal amount of this Note, or any portion of the principal amount hereof,
and any accrued interest, into shares of the common stock of the Company. Any
amounts Holder elects to convert will be converted into common stock at a
conversion price of $0.10 per share (the “Conversion Price”). Any conversion
shall be effectuated by giving a written notice (“Notice of Conversion”) to the
Company on the date of conversion, stating therein the amount of principal and
accrued interest due to Holder under this Note being converted. If the Company
fails to deliver the shares of common stock due to Holder within seven (7) days
of receipt of a Notice of Conversion, Holder shall be entitled to receive a cash
payment equal to the difference between the fair market value of the shares of
common stock due to Holder on the date of delivery of the Notice of Conversion
and the total conversion price required to convert the shares of common stock
due to Holder (which amount shall be paid as liquidated damages and not as a
penalty).

Page 1 of 6

--------------------------------------------------------------------------------




4.    CONVERSION LIMITATION. Notwithstanding Section 3 above, the Holder may not
convert any outstanding amounts due under this Note if at the time of such
conversion the amount of common stock issued for the conversion, when added to
other shares of Company common stock owned by the Holder or which can be
acquired by Holder upon exercise or conversion of any other instrument, would
cause the Holder to own more than nine and nine-tenths percent (9.9%) of the
Company’s outstanding common stock. The restriction described in this paragraph
may be revoked upon sixty-one (61) days prior notice from Holder to the Company.


5.    CONVERSION PRICE ADJUSTMENTS. In the event the Company should at any time
after the date hereof do either of the following: i) fix a record date for the
effectuation of a split or subdivision of the outstanding common stock of the
Company, or ii) grant the holders of the Company’s common stock a dividend or
other distribution payable in additional shares of common stock without the
payment of any consideration by such holder for the additional shares of common
stock (“Stock Adjustment”), then, as of the record date (or the date of such
Stock Adjustment if no record date is fixed), the conversion price of this Note
shall be appropriately adjusted so that the number of shares of common stock
issuable upon conversion of this Note shall be adjusted in proportion to such
change in the number of outstanding shares in order to insure such Stock
Adjustment does not decrease the conversion value of this Note.


6.    TRANSFERABILITY. This Note shall not be transferred, pledged,
hypothecated, or assigned by the Company without the express written consent of
the Holder. In the event any third party acquires a controlling interest in the
Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Note will survive and become an obligation of the
party that acquires such controlling interest or assets. In the event of a
Reorganization Event the Company agrees to make the party that acquires such
controlling interest or assets, aware of the terms of this Section and this
Note. This Note may be transferred, pledged, hypothecated, or assigned by the
Holder in his sole discretion.


7.    RESERVATION AND LISTING OF SECURITIES. The Company shall at all times
reserve and keep available out of its authorized shares of common stock, solely
for the purpose of issuance upon the conversion of this Note, such number of
shares of common stock as would be necessary to convert the entire amount due
and owing under the terms of this Note if Holder elected to convert said amount
under Section 3 hereof.


8.    SECURITY. This Note is secured by shares of common stock as set forth in
that certain Escrow Agreement of even date herewith.


9.    DEFAULT. The occurrence of any one of the following events shall
constitute an Event of Default:

Page 2 of 6

--------------------------------------------------------------------------------




(a)    The non-payment, when due, of any principal or interest pursuant to this
Note;


(b)    The material breach of any representation or warranty in this Note. In
the event the Holder becomes aware of a breach of this Section 9(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five business days after notice to cure such breach;


(c)    The breach of any covenant or undertaking, not otherwise provided for in
this Section 9;


(d)    The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or


(e)    The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.


10.    NOTICES. Notices to be given hereunder shall be in writing and shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier, or by facsimile transmission. Notice shall be deemed to have
been received on the date and time of personal or overnight delivery or
facsimile transmission, if received during normal business hours of the
recipient; if not, then on the next business day.

Page 3 of 6

--------------------------------------------------------------------------------




Notices to the Company shall be sent to:
 
Bluestar Health, Inc.
   
19901 Southwest Freeway, Suite 209
   
Sugar Land, TX 77479
   
Attn: President
   
Facsimile No.: (281) 207-5486
     
with a copy to:
 
The Lebrecht Group, APLC
   
9900 Research Drive
   
Irvine, CA 92618
   
Attn: Brian A. Lebrecht, Esq.
   
Facsimile (949) 635-1244



Notices to the Holder shall be sent to:
 
Alfred Oglesby
                   
Facsimile No.: (___)
   



11.    REPRESENTATIONS AND WARRANTIES. The Company hereby makes the following
representations and warranties to the Holder:


(a)    Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.


(b)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Note and to issue and sell this
Note. The execution, delivery and performance of this Note by the Company, and
the consummation by it of the Transactions contemplated hereby, have been duly
and validly authorized by all necessary corporate action. This Note when
executed and delivered, will constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.


(c)    Disclosure. Neither this Note nor any other document, certificate or
instrument furnished to the Holder by or on behalf of the Company in connection
with the transactions contemplated by this Note contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

Page 4 of 6

--------------------------------------------------------------------------------





12.    PIGGYBACK REGISTRATION RIGHTS. If the Company at any time proposes to
conduct an offering of its securities so as to register any of its securities
under the Securities Act of 1933 (the “Act”), including under an S-1
Registration Statement or otherwise, it will at such time give written notice to
Holder, or its assigns, of its intention so to do. Upon the written request of
Holder, or assigns, given within 10 days after receipt of any such notice, the
Company will use its best efforts to cause the common stock underlying this note
to be registered under the Act (with the securities which the Company at the
time proposes to register).


13.    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. The Company consents to
the jurisdiction of the courts of the State of Texas and of any state and
federal court located in the County of Harris, Texas.


14.    GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO
THE RULES OR PRINCIPLES OF CONFLICTS OF LAW.


15.    ATTORNEYS FEES. In the event the Holder hereof shall refer this Note to
an attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder’s
rights, including reasonable attorney's fees, whether or not suit is instituted.


16.    CONFORMITY WITH LAW. It is the intention of the Company and of the Holder
to conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.


[signature page to follow]

Page 5 of 6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as of February 13, 2006.


“Company”
 
“Holder”
     
Bluestar Health, Inc.,
   
a Colorado corporation
               
/s/ Alfred Oglesby
 
/s/ Alfred Oglesby
By:    Alfred Oglesby
 
By:    Alfred Oglesby, an individual
Its:    President
                     
/s/ Tom Redmon
   
By:    Tom Redmon
   
Its:    Incoming President
   

 
 Page 6 of 6

--------------------------------------------------------------------------------